DAVID A. NELSON, Circuit Judge,
concurring in part and dissenting in part.
I agree that Local 14 was not required to go through the grievance-arbitration procedures prescribed in the collective bargaining agreement, and I concur in the remand of the case to allow the district court to consider the issues not previously addressed on their merits. I would not, however, affirm the judgment of the district court on the fringe benefit issues.
The collective bargaining agreement between Local 14 and the Washtenaw Contractors Association “covers the territorial jurisdiction for bricklayers and tile setters of Trowel Trades Local 14[,] which includes all of Washtenaw County_” (Article II.) The purpose of the agreement, as the preamble recites, is “to establish the conditions under which employees represented by the union” will work for members of the association and other employers who agree to be bound by the agreement. (Emphasis supplied.) Among the obligations incurred by such employers with respect to employees “represented” by the union is an obligation to make payments to a pension fund, an apprenticeship and training fund, and something called the “Washtenaw Construction Industry Advancement Fund.”
It is beyond dispute, I believe, that the universe of employees “represented” by Local 14 is not limited to employees who are members of that union. “Because ‘representation’ in labor law encompasses all bargaining-unit employees,” Central States, Southeast and Southwest Areas Pension Fund v. Gerber Truck Service, Inc., 870 F.2d 1148, 1150 (7th Cir.1989), the contractual obligations assumed by employers who are members of the contractors association clearly extend to every employee — union member or not — in a bargaining unit that covers all of Washtenaw County.
If defendant Russell Plastering Company had been a member of the contractors association, this would have been an easy case *233for us to decide. Russell was never a member of the association, however, and it became a party to the collective bargaining agreement by signing a “non-association contractors agreement.” This agreement, which starts out by saying that Russell “agrees to be bound by all terms and conditions set forth in the [collective bargaining agreement] and to become a party [^hereto,” states in its third paragraph that Russell “hereby adopts and accepts the [collective bargaining agreement] in its entirety as the basis upon which it will employ members of Local Union No. 14 MI.” (Emphasis supplied.)
The panel majority concludes that Russell did not adopt the collective bargaining agreement as the basis upon which it would employ bricklayers who, although represented by Local 14, are not members of that local. The problem with this conclusion, in my view, is that it flies in the teeth of Russell’s express agreement to be bound by “all” terms and conditions of the collective bargaining agreement “and to become a party [t]hereto.” If Russell is a party to the collective bargaining agreement, and if it is bound by all of the agreement’s terms, the conclusion seems inescapable, that Russell is obligated to make payments to the fringe benefit funds for all bricklayers in its employ who are represented by Local 14, just as employers who belong to the contractors association are obligated to do.
The reference in the non-association contractors agreement to “members” of Local 14 is somewhat puzzling, but the drafters of the document may have assumed that because of the union shop clause in the collective bargaining agreement (see Article I, § 4), all non-members of Local 14 who work for Russell in Washtenaw County as bricklayers must become members of Local 14 “no later than eight (8) days following the first day of their employment....” In point of fact, “union shop clauses have been construed to require only payment of union dues and not union membership.” Teamster’s Local 348 Health and Welfare Fund v. Kohn Beverage Co., 749 F.2d 315, 318 (6th Cir.1984), cert. denied, 471 U.S. 1017, 105 S.Ct. 2024, 85 L.Ed.2d 305 (1985). Based on what the lawyer for Local 14 said about the union shop clause at oral argument, however, it appears that Local 14 may not have been aware that the clause would be given this construction; the lawyer told us that all workers had to become members of the local.
Be that as it may, “the collective bargaining agreement’s terms must be construed so as to render none nugatory and avoid illusory promises.” International Union, United Automobile, Aerospace, and Agricultural Implement Workers of America (UAW) v. Yard-Man, Inc., 716 F.2d 1476, 1480 (6th Cir.1983), cert. denied, 465 U.S. 1007, 104 S.Ct. 1002, 79 L.Ed.2d 234 (1984). The only construction that can accomplish this, I believe, is the construction suggested above; i.e., the construction that makes Russell as much a party to the collective bargaining agreement as it would have been if it had belonged to the contractors’ association. Under this construction, Russell is obligated to make payments to the fringe benefit funds both for Local 14 members in its employ and for non-members it employs in the bargaining unit for which, under Article I of the collective bargaining agreement, Local 14 was recognized as “the sole collective bargaining agent....”